This is a proceeding under the Bastardy act. Upon complaint of the mother of the child plaintiff in error was arrested under a warrant issued by the municipal court of *Page 190 
Chicago under the authority of the Bastardy act. At the trial he was convicted and ordered to pay to the clerk of the court a sum of money in installments covering a period of nine years for the support and maintenance of the child. The judgment required plaintiff in error to give bond to secure the payment of the money, and if he failed to give bond that he be confined in jail until he complied with the order or until otherwise discharged by due course of law. The defendant appealed to the Appellate Court, where the judgment was affirmed, and he has sued out this writ of error to review the judgment.
We have no jurisdiction to entertain the writ. A prosecution under the Bastardy act is not a criminal proceeding but is a civil action. Mann v. People, 35 Ill. 467; Pease v. Hubbard, 37 id. 257; Peak v. People, 71 id. 278; Hauskins v.People, 82 id. 193.
The writ of error is dismissed.
Writ dismissed.